Exhibit 10.9

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (the “Agreement”), dated as of December 7, 2010
between James A. Hyde (the “Executive”) and NTELOS Holdings Corp., a Delaware
corporation (“the “Company”), recites and provides as follows:

WHEREAS, as of the date hereof the Board of Directors of the Company (the
“Board”) has approved the proposed spin-off of the Company’s wireline business
(the “Spin-Off”); and

WHEREAS, the Executive currently serves as the Chief Executive Officer and
President of the Company for an employment term (the “Company Employment Term”)
set forth in the related employment agreement dated the date hereof between the
Company, NTELOS Inc. and the Executive (the “Company Employment Agreement”); and

WHEREAS, in order to effectuate the Spin-Off the Company will form a subsidiary
to which it will contribute its wireline business (“SpinCo”), the common stock
of which will be distributed to the Company’s stockholders; and

WHEREAS, the Board of Directors of the Company (the “Board”) expects that the
Executive will make substantial contributions to the growth and prospects of
SpinCo; and

WHEREAS, the Board desires that during the Company Employment Term and prior to
the effective date of the Spin-Off (the “Spin-Off Effective Date”), the
Executive shall become the Chief Executive Officer and President of SpinCo; and

WHEREAS, the Company desires to enter into this Agreement with the Executive on
the terms set forth herein to establish the terms and conditions of the
Executive’s future services on behalf of SpinCo and the Executive desires to do
the same, each with the understanding that this Agreement shall terminate on the
earlier of (i) the date of termination of the Company Employment Term if such
termination occurs prior to the Spin-Off Effective Date and (ii) March 31, 2012
if the Spin-Off Effective Date has not occurred by such date; and

WHEREAS, the Company agrees to cause SpinCo to assume its obligations under this
Agreement prior to the Spin-Off Effective Date and the term “Company” shall mean
“SpinCo” from and after the date of the assumption by SpinCo of such
obligations; and

WHEREAS, the Executive will serve SpinCo in reliance upon the undertakings of
the Company contained herein.

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants herein, the receipt and sufficiency of which are hereby acknowledged
by each of the parties, the Company and the Executive agree as follows:

1. Employment.

(a) Position. On the terms and subject to the conditions set forth herein, the
Company agrees to employ the Executive as Chief Executive Officer and President
throughout



--------------------------------------------------------------------------------

the Employment Term (as defined below). At the request of the Board and without
additional compensation, the Executive shall also serve as an officer and/or
director of any or all of the subsidiaries of the Company.

(b) Duties and Responsibilities. The Executive shall have such duties and
responsibilities that are consistent with the Executive’s position as the Board
determines and shall perform such duties and carry out such responsibilities to
the best of the Executive’s ability for the purpose of advancing the business of
the Company and its subsidiaries. The Company and the Executive acknowledge and
agree that one of such duties is to assist the Board in its search for an
individual who would succeed the Executive as the Chief Executive Officer and
President. Subject to the Executive’s obligations to the Company under the
Company Employment Agreement and to the provisions of Section 1(c) below, during
the Employment Term the Executive shall devote the Executive’s full business
time, skill and attention to the business of the Company and its subsidiaries,
and, except as specifically approved by the Board, shall not engage in any other
business activity or have any other business affiliation.

(c) Other Activities. Anything in this Agreement to the contrary
notwithstanding, as part of the Executive’s business efforts and duties on
behalf of the Company, the Executive may participate fully in social, charitable
and civic activities, and, if specifically approved by the Board, the Executive
may serve on the boards of directors of other companies, provided that such
activities do not unreasonably interfere with the performance of, and do not
involve a conflict of interest with, the Executive’s duties or responsibilities
hereunder.

(d) SpinCo Board of Directors. It is the current intention of the Board that the
Executive will serve on the Board of Directors of SpinCo at the Spin-Off
Effective Date and during the Employment Term. It is the further current
intention of the Board that following termination of the Employment Term the
Executive will continue to serve on the Board of Directors of SpinCo as a
non-management director eligible to participate in SpinCo’s Board of Directors
compensation programs for independent directors.

2. Employment Term. The “Employment Term” hereunder shall commence on the date
of the assumption by SpinCo of the Company’s obligations under this Agreement,
which assumption shall occur not later than the Spin-Off Effective Date, and
continue in full force and effect until the date that is not more than six
(6) months following the Spin-Off Effective Date (the “Initial Employment Term”)
unless terminated earlier pursuant to the terms and conditions of this
Agreement. Thereafter, the Employment Term will renew hereunder automatically
for a period up to an additional six (6) months from the Spin-Off Effective Date
as set forth in written notice from the Company to the Executive provided not
less than thirty (30) days prior to the end of the Initial Employment Term (the
“Subsequent Employment Term”). In the event of the termination of the Company
Employment Term prior to the Spin-Off Effective Date or if the Spin-Off
Effective Date has not occurred by March 31, 2012, this Agreement shall be null
and void and no rights or obligations shall have accrued thereunder.

3. Compensation. During the Employment Term, the Company will pay the Executive
a salary and related benefits as follows:

(a) The Company agrees to pay the Executive, for services rendered hereunder
during the Initial Employment Term, a salary of $400,000 payable on the
effective date of this Agreement (the “Initial Salary”).

 

2



--------------------------------------------------------------------------------

(b) The Company agrees to pay the Executive, for services rendered hereunder
during the Subsequent Employment Term, a salary at the annual rate of not less
than $800,000 (the “Subsequent Salary”). The Subsequent Salary shall be payable
in equal bi-monthly installments, not less frequently than monthly, less any
sums which may be required to be deducted or withheld under applicable
provisions of law.

(c) Vacation. The Executive shall be entitled to a minimum of five weeks of
vacation annually, during which time the Executive shall receive compensation in
accordance with the terms of this Agreement.

4. Termination of Employment.

(a) By the Company For Cause. The Company may terminate the Executive’s
employment under this Agreement at any time for Cause (as defined in
Section 4(e)) and shall provide written notice of termination to the Executive
(which notice shall specify in reasonable detail the basis upon which such
termination is made). Notwithstanding the foregoing, in no event shall any
termination of employment be deemed for Cause unless the Executive’s employment
is terminated within sixty (60) days of when the Company learns of the act or
conduct that constitutes Cause and the Board of Directors concludes that the
situation warrants a determination that the Executive’s employment terminated
for Cause. In the event the Executive’s employment is terminated for Cause, all
provisions of this Agreement (other than Sections 5 through 15 hereof) and the
Employment Term shall be terminated; provided, however, that such termination
shall not divest the Executive of any previously vested benefit or right unless
the terms of such vested benefit or right specifically require such divestiture
where the Executive’s employment is terminated for Cause. In the event that such
termination occurs during the Initial Employment Term, Executive shall upon
termination make a payment to the Company of an amount equal to (i) the Initial
Salary less (ii) the quotient of (A) the Initial Salary and (B) the number of
days that would have otherwise remained in the Initial Employment Term. In the
event such termination occurs during the Subsequent Employment Term, the
Executive shall be entitled to payment of the Executive’s earned and unpaid
Salary being paid on a bi-monthly basis to the date of termination payable as
described above. The Executive also shall be entitled to unreimbursed business
and entertainment expenses in accordance with and payable at the same time set
forth in, the Company’s policy (but not later than thirty (30) days after the
date of termination), and unreimbursed medical, dental and other employee
benefit expenses payable in accordance with the Company’s applicable employee
benefit plans (the payments and benefits described in this subsection (a) herein
after referred to as the “Standard Termination Payments”).

(b) Upon Death or Disability. If the Executive dies, all provisions of Section 3
of this Agreement (other than rights or benefits arising as a result of such
death) and the Employment Term shall be automatically terminated; provided,
however, that an amount equal to the Standard Termination Payments shall be paid
to the Executive’s surviving spouse or, if none, the Executive’s estate (as set
forth above), and the death benefits under the Company’s employee benefit plans
shall be paid, as described above, to the Executive’s beneficiary or

 

3



--------------------------------------------------------------------------------

beneficiaries as properly designated in writing by the Executive. If the
Executive is unable to perform the essential functions of the Executive’s job
under this Agreement, with or without reasonable accommodation, by reason of
physical or mental disability or incapacity (“Disability”) and such disability
or incapacity shall have continued for any period aggregating three (3) months
within any six (6) consecutive months, the Company may terminate the Executive’s
employment, this Agreement and the Employment Term at any time thereafter. In
such event, the Executive shall be entitled to receive the Executive’s normal
compensation hereunder during said time of disability or incapacity and the
Standard Termination Payments (as set forth above).

(c) By the Executive. The Executive may terminate the Executive’s employment,
and any further obligations which the Executive may have to perform services on
behalf of the Company hereunder at any time after the date hereof by sending
written notice of termination to the Company not less than sixty (60) days prior
to the effective date of such termination. During such sixty (60) day period,
the Executive shall continue to perform the normal duties of the Executive’s
employment hereunder, and shall be entitled to receive when due all compensation
and benefits applicable to the Executive hereunder, payable as described above.
Except as provided below, if the Executive shall elect to terminate the
Executive’s employment hereunder (other than as a result of the Executive’s
death or disability), then the Executive shall be entitled to receive the
Standard Termination Payments (as set forth above), but the Company shall have
no further obligation to make payments or provide benefits to the Executive
under Section 3 hereof. In the event that such termination occurs during the
Initial Employment Term, Executive shall upon termination make a payment to the
Company of an amount equal to (i) the Initial Salary less (ii) the quotient of
(A) the Initial Salary and (B) the number of days that would have otherwise
remained in the Initial Employment Term. Anything in this Agreement to the
contrary notwithstanding, the termination of the Executive’s employment by the
Executive for Good Reason (as defined in Section 4(e)), shall be deemed to be a
termination of the Executive’s employment without Cause by the Company for
purposes of this Agreement, and the Executive shall be entitled to the payments
and benefits set forth in Section 4(c) above, payable as described above,
subject to the Executive executing and not revoking a general release in favor
of the Company, the Board and their affiliates, in a form mutually acceptable to
both parties hereto, within sixty (60) days after the termination of Executive’s
employment. Notwithstanding the foregoing, in no event shall any termination of
employment by the Executive be deemed for Good Reason unless the Executive
terminates employment within sixty (60) days of when the Executive learns of the
act or conduct that constitutes Good Reason.

(d) Definitions. For purposes of this Agreement, the following definitions will
apply:

(i) Cause. The term “Cause” means: (i) gross or willful misconduct; (ii) willful
and repeated failure to comply with the lawful directives of the Board or any
supervisory personnel; (iii) any criminal act or act of dishonesty or willful
misconduct that has a material adverse impact on the property, operations,
business or reputation of the Company or its subsidiaries or any act of fraud,
dishonesty or misappropriation involving the Company or its subsidiaries;
(iv) any conviction or plea of guilty or nolo contendere to a felony or a crime

 

4



--------------------------------------------------------------------------------

involving dishonesty; (v) the material breach of the terms of any
confidentiality, non-competition, non-solicitation or employment agreement the
employee has with the Company or its subsidiaries; (vi) acts of malfeasance or
negligence in a matter of material importance to the Company or its
subsidiaries; (vii) the material failure to perform the duties and
responsibilities of employee’s position after written notice and a reasonable
opportunity to cure (not to exceed ninety (90) days); (viii) grossly negligent
conduct; or (ix) activities materially damaging to the property, operations,
business or reputation of the Company or its subsidiaries (it being understood
that conduct or activities pursuant to employee’s exercise of good faith
business judgment shall not be in violation of this Section 4(e)(i)); or
(x) termination by the Executive of the Executive’s employment under the Company
Employment Agreement (other than as a result of the Executive’s death or
Disability) without “Good Reason” (as such term is defined in the Company
Employment Agreement) or termination by the Company of the Executive’s
employment under the Company Employment Agreement for Cause.

(ii) Good Reason. “Good Reason” means, after written notice by the Executive to
the Board, and a reasonable opportunity for the Company to cure (not to exceed
forty-five (45) days), that (i) the Executive’s Initial Salary or Subsequent
Salary is not paid, (ii) the Executive’s job duties and responsibilities as
Chief Executive Officer are diminished, (iii) the Executive is required to
relocate to a facility more than fifty (50) miles from Waynesboro, Virginia,
(iv) the Executive is directed by the Board or an officer of the Company or an
affiliate (or the Company’s successor or an affiliate thereof) to engage in
conduct that Company counsel, or mutually agreed upon counsel if requested by
the Executive, has advised is likely to be illegal and that such counsel states
with specificity why such direction is likely to be illegal (including a
proposal for modification of such direction which in counsel’s opinion would not
be likely to be illegal), or (v) the Executive is directed by the Board or an
officer of the Company or an affiliate (or the Company’s successor or an
affiliate thereof) to refrain from acting and Company counsel, or mutually
agreed upon counsel if requested by the Executive, has advised that such failure
to act is likely to be illegal and that such counsel states with specificity why
such direction is likely to be illegal (including a proposal for modification of
such direction which in counsel’s opinion would not be likely to be illegal). If
the Executive is directed to engage in conduct that he reasonably believes is
likely to be illegal or to refrain from acting and the Executive reasonably
believes that such failure to act is likely to be illegal, the Executive can
express such reservations to the Board or directing officer, and the Company
shall, at its expense, engage Company counsel, or mutually agreed upon counsel
if requested by the Executive, to advise as to whether such conduct or failure
to act is likely to be illegal. Subject to the last sentence of Section 4(d)
hereof, if any of the events occur that would entitle the Executive to terminate
the Executive’s employment for Good Reason hereunder and the Executive does not
exercise such right to terminate the Executive’s employment, any such failure
shall not operate to waive the Executive’s right to terminate the Executive’s
employment for that or any subsequent action or actions, whether similar or
dissimilar, that would constitute Good Reason. For purposes of clarity, it is
acknowledged that expiration of the Employment Term (including notice of
non-renewal) shall not be considered “Good Reason” hereunder.

5. Confidential Information. The Executive understands and acknowledges that
during the Executive’s employment with the Company, the Executive has been and
will be making use of, acquiring or adding to the Company’s Confidential
Information (as defined

 

5



--------------------------------------------------------------------------------

below). In order to protect the Confidential Information, the Executive will
not, during the Executive’s employment with the Company or at any time
thereafter, in any way utilize any of the Confidential Information except in
connection with the Executive’s employment by the Company. The Executive will
not at any time use any Confidential Information for the Executive’s own benefit
or the benefit of any person except the Company. At the end of the Executive’s
employment with the Company, the Executive will surrender and return to the
Company any and all Confidential Information in the Executive’s possession or
control, as well as any other Company property that is in the Executive’s
possession or control. The Executive acknowledges and agrees that any breach of
this Section 5 would be a material breach of this Agreement. The term
“Confidential Information” shall mean any information that is confidential and
proprietary to the Company, including but not limited to the following general
categories:

(i) trade secrets;

(ii) lists and other information about current and prospective customers;

(iii) plans or strategies for sales, marketing, business development, or system
build-out;

(iv) sales and account records;

(v) prices or pricing strategy or information;

(vi) current and proposed advertising and promotional programs;

(vii) engineering and technical data;

(viii) the Company’s methods, systems, techniques, procedures, designs,
formulae, inventions and know-how; personnel information;

(ix) legal advice and strategies; and

(x) other information of a similar nature not known or made available to the
public or the Company’s Competitors (as defined in Section 8).

Confidential Information includes any such information that the Executive may
prepare or create during the Executive’s employment with the Company, as well as
such information that has been or may be created or prepared by others. This
promise of confidentiality is in addition to any common law or statutory rights
of the Company to prevent disclosure of its Trade Secrets and/or Confidential
Information.

6. Return of Documents. All writings, records and other documents and things
containing any Confidential Information in the Executive’s custody or possession
shall be the exclusive property of the Company, shall not be copied and/or
removed from the premises of the Company, except in pursuit of the business of
the Company, and shall be delivered to the Company, without retaining any
copies, upon the termination of the Executive’s employment or at any time as
requested by the Company.

 

6



--------------------------------------------------------------------------------

7. Reaffirm Obligations. Upon termination of the Executive’s employment with the
Company, the Executive shall, if requested by the Company, reaffirm in writing
Employee’s recognition of the importance of maintaining the confidentiality of
the Company’s proprietary information and trade secrets and reaffirm all of the
obligations set forth in Section 5 of this Agreement.

8. Non-Compete; Non-Solicitation. The Executive agrees that:

(a) While the Executive is employed by the Company, the Executive will not,
directly or indirectly, compete with the business conducted by the Company, and
the Executive will not, directly or indirectly, provide any services to a
Competitor.

(b) For a period of twenty-four (24) months (the “Non-Competition Period”) after
the Executive’s employment with the Company ends for any reason, the Executive
will not compete with the Company by performing or causing to be performed the
same or similar types of duties or services that the Executive performed for the
Company for a Competitor of the Company in any capacity whatsoever, directly or
indirectly, within any city or county of the continental United States in which,
at the time the Executive’s employment with the Company ends, the Company
provides services or products, offers to provide services or products, or has
documented plans to provide or offer to provide services or products within the
Non-Competition Period provided that the Executive has knowledge of those plans
at the time the Executive’s employment with the Company ends (the “Service
Area”). Additionally, the Executive agrees that during the Non-Competition
Period, the Executive will not, directly or indirectly, sell, attempt to sell,
provide or attempt to provide, any wireless or wireline telecommunication
services, including but not limited to internet services, to any person or
entity who was a customer or an actively sought prospective customer of the
Company, at any time during the Executive’s employment with the Company. The
restrictions set forth above shall immediately terminate and shall be of no
further force or effect in the event of a default by the Company in the payment
of any consideration, if any, to which the Executive is entitled under
Section 8(i) below, which default is not cured within thirty (30) days after
written notice thereof. The Executive acknowledges and agrees that because of
the nature of the Company’s business, the nature of the Executive’s job
responsibilities, and the nature of the Confidential Information and Trade
Secrets of the Company which the Company will give the Executive access to, any
breach of this provision by the Executive would result in the inevitable
disclosure of the Company’s Trade Secrets and Confidential Information to its
direct competitors.

(c) While the Executive is employed by the Company and during the
Non-Competition Period, the Executive will not, directly or indirectly, solicit
or encourage any employee of the Company to terminate employment with the
Company; hire, or cause to be hired, for any employment by a Competitor, any
person who within the preceding twelve (12) month period has been employed by
the Company, or assist any other person, firm, or corporation to do any of the
acts described in this subsection (c).

(d) The Executive acknowledges and agrees that the Company has a legitimate
business interest in preventing him from engaging in activities competitive with
it as described in this Section 8 and that any breach of this Section 8 would
constitute a material breach of this Section 8 and this Agreement.

 

7



--------------------------------------------------------------------------------

(e) The Company may notify anyone employing the Executive or evidencing an
intention to employ the Executive during the Non-Competition Period as to the
existence and provisions of this Agreement and may provide such person or
organization a copy of this Agreement. The Executive agrees that the Executive
will provide the Company the identity of any employer the Executive plans to go
to work for during the Non-Competition Period along with the Executive’s
anticipated job title, anticipated job duties with any such employer, and
anticipated start date. The Company will analyze the proposed employment and
make a determination as to whether it would violate this Section 8. If the
Company determines that the proposed employment would not pose an unacceptable
threat to the Company’s interests, the Company will notify the Executive in
writing that it does not object to the employment. The Executive further agrees
to provide a copy of this Agreement to anyone who employs the Executive during
the Non-Competition Period.

(f) The Executive acknowledges and agrees that this Section 8 is intended to
limit the Executive’s right to compete only to the extent necessary to protect
the Company’s legitimate business interest. The Executive acknowledges and
agrees that the Executive will be reasonably able to earn a livelihood without
violating the terms of this Section 8. If any of the provisions of this
Section 8 should ever be deemed to exceed the time, geographic area, or activity
limitations permitted by applicable law, the Executive agrees that such
provisions may be reformed to the maximum time, geographic area and activity
limitations permitted by applicable law, and the Executive authorizes a court or
other trier of fact having jurisdiction to so reform such provisions. In the
event the Executive breaches any of the restrictions or provisions set forth in
this Section 8, the Executive waives and forfeits any and all rights to any
further benefits under this Agreement, including but not limited to the
consideration set forth in subsection (i) below as well as any additional
payments, compensation, benefits or severance pay he may otherwise be entitled
to receive under this Agreement. Additionally, in the event the Executive
breaches any of the restrictions or provisions set forth in this Section 8, the
Executive agrees to repay the Company for any of the consideration set forth in
subsection (i) below that the Executive received prior to the breach as well as
any additional payments, compensation, benefits or severance pay the Executive
might otherwise have previously received under Section 4(c) of this Agreement.

(g) For purposes of this Section 8, the following definitions will apply:

(i) “Directly or indirectly” as used in this Agreement includes an interest in
or participation in a business as an individual, partner, shareholder, owner,
director, officer, principal, agent, employee, consultant, trustee, lender of
money, or in any other capacity or relation whatsoever. The term includes
actions taken on behalf of the Executive or on behalf of any other person.
“Directly or indirectly” does not include the ownership of less than five
percent (5%) of the outstanding shares of any corporation, if such shares are
publicly traded in the over-the-counter market or listed on a national
securities exchange.

(ii) “Competitor” as used in this Agreement means any person, firm, association,
partnership, corporation or other entity that competes or attempts to compete
with the Company by providing or offering to provide wireless or wireline
telecommunication services, including but not limited to internet services,
within any city or county in which the Company provides or offers those services
or products.

 

8



--------------------------------------------------------------------------------

(h) Notwithstanding any other provision of this Section 8, the Executive will
not be considered to have violated any prohibition against competing with the
Company for engaging in any of the following activities: (1) being employed or
retained by (i) any parent, subsidiary or affiliate organization of any
Competitor where that parent, subsidiary or affiliate organization does not
itself, and the Executive’s employment will not cause the Executive to, compete
or attempt to compete with the Company by providing or offering to provide
wireless or wireline telecommunications services, including but not limited to
internet services, within the Service Area or (ii) any Competitor, directly or
indirectly, so long as Executive’s employment or service does not relate to
working principally within the Service Area or activities that would benefit the
Competitor principally within the Service Area; or (2) working or providing
services within the Service Area so long as the Executive’s employment or
service does not relate to the type of services provided or offered by the
Company within that Service Area or to services for which the Company has
documented plans to provide, offer or supply within that Service Area at the
time of Executive’s termination of employment; or (3) selling or attempting to
sell wireless or wireline telecommunications services, including but not limited
to internet services, so long as the services or products, which the Executive
is selling or attempting to sell to a customer, do not relate to the type of
services or products provided or offered by the Company to such customer or for
which the Company has documented plans to provide, offer or supply to such
customer at the time of Executive’s termination of employment; provided ,
however , that the Executive is nevertheless prohibited from: (i) selling,
attempting to sell, and providing or attempting to provide, to any person who
was a customer, or who was actively sought as a customer, of the Company at the
time of Executive’s termination of employment any wireless or wireline
telecommunications services, including but not limited to internet services,
that are the type of services or products that the Company sold, attempted to
sell or provided or attempted to provide to such customer as described in
(b) above and (ii) soliciting or encouraging any employee of the Company to
terminate employment or taking any other of the prohibited actions as described
in (c) above.

(i) In the event the Executive breaches any of the restrictions or provisions
set forth in this Section 8, the Executive waives and forfeits any and all
rights to any further payments under subsection (i) or otherwise under this
Agreement and agrees to return to the Company the gross amount of any amounts
previously paid, and the value of any benefits previously provided under this
Agreement. This waiver and forfeiture shall be effective even in the event a
court refuses to enforce the restrictions set forth in this Section 8.

9. Representations. The Executive represents and warrants to the Company that
the execution, delivery and performance of this Agreement by the Executive does
not conflict with, or result in the breach by the Executive or violation by the
Executive of, any other agreement to which the Executive is a party or by which
the Executive is bound. The Executive hereby agrees to indemnify the Company,
its officers, directors and shareholders and hold them harmless from and against
any liability (including, without limitation, reasonable attorneys’ fees and
expenses) which they may at any time suffer or incur arising out of or relating
to any breach of an agreement, representation or warranty made by the Executive
herein. The Company represents

 

9



--------------------------------------------------------------------------------

and warrants that this Agreement and the transactions contemplated hereby have
been duly authorized by the Company by all necessary corporate and shareholder
action, and that the execution, delivery and performance of this Agreement by
the Company does not conflict with, or result in the breach or violation by the
Company of, its Certificate of Incorporation, Articles of Incorporation or
Bylaws or any other agreement to which the Company is a party or by which it is
bound. The Company hereby agrees to indemnify the Executive and hold the
Executive harmless from and against any liability (including, without
limitation, reasonable attorneys’ fees and expenses) which the Executive may at
any time suffer or incur arising out of or relating to any breach of an
agreement, representation or warranty made by the Company herein. Any indemnity
to be paid hereunder shall be payable within thirty (30) days) after the Company
and the Executive agree that such amounts are owed or there is a final
settlement or resolution of the claim or dispute for which the payments are
required.

10. Remedies. The parties hereto agree that the Company would suffer irreparable
harm from a breach by the Executive of any of the covenants or agreements
contained herein. Therefore, in the event of the actual or threatened breach by
the Executive of any of the provisions of this Agreement, the Company may, in
addition and supplementary to other rights and remedies existing in its favor,
apply to any court of law or equity of competent jurisdiction for specific
performance and/or injunctive or other relief in order to enforce or prevent any
violation of the provisions hereof. The Executive agrees that if a lawsuit or
other proceeding is brought to enforce the terms of this Agreement or determine
the validity of its terms and the Company prevails, the Company will be entitled
to recover from the Executive its reasonable attorneys’ fees and court costs.
The Executive agrees that these provisions are reasonable.

11. Successors and Assigns. The Company shall assign this Agreement to SpinCo
prior to the Spin-Off Effective Date. This Agreement shall be binding upon and
inure to the benefit of the Company and its affiliates and their successors and
assigns, and shall be binding upon and inure to the benefit of the Executive and
the Executive’s legal representatives and assigns, provided that in no event
shall the Executive’s obligations to perform services for the Company and its
affiliates be delegated or transferred by the Executive. The Company may assign
or transfer its rights hereunder to a successor corporation in the event of a
merger, consolidation, transfer or sale of all or substantially all of the
assets of the Company’s business (provided, however, that no such assignment or
transfer shall have the effect of relieving the Company of any liability to the
Executive hereunder or under any other agreement or document contemplated
herein), but only if such assignment or transfer does not result in employment
terms, conditions, duties or responsibilities which are or may be materially
different than the terms, conditions, duties or responsibilities of the
Executive hereunder. If the Company assigns or transfers its rights under this
Agreement to a successor corporation, the Executive’s obligations under
Section 8 of this Agreement will be construed and enforceable with respect to
the business and geographic scope of the Company only and will not be construed
or enforceable with respect to the business and geographic scope of any
successor corporation to which the Company’s rights may be assigned or
transferred to the extent such business or geographic scope is greater than that
of the Company at the time of such assignment or transfer. The Executive may not
transfer or assign the Executive’s rights and obligations under this Agreement.

12. Modification or Waiver. No amendment, modification, waiver, termination or

 

10



--------------------------------------------------------------------------------

cancellation of this Agreement shall be binding or effective for any purpose
unless it is made in a writing signed by the party against whom enforcement of
such amendment, modification, waiver, termination or cancellation is sought. No
course of dealing between or among the parties to this Agreement shall be deemed
to affect or to modify, amend or discharge any provision or term of this
Agreement. No delay on the part of the Company or the Executive in the exercise
of any of their respective rights or remedies shall operate as a waiver thereof,
and no single or partial exercise by the Company or the Executive of any such
right or remedy shall preclude other or further exercises thereof. A waiver of a
right or remedy on any one occasion shall not be construed as a bar to or waiver
of any such right or remedy on any other occasion.

13. Governing Law; Jurisdiction. This Agreement and all rights, remedies and
obligations hereunder, including, but not limited to, matters of construction,
validity and performance shall be governed by the laws of the Commonwealth of
Virginia without regard to its conflict of laws principles or rules. To the full
extent lawful, each of the Company and the Executive hereby consents irrevocably
to personal jurisdiction, service and venue in connection with any claim or
controversy arising out of this Agreement in the courts of the Commonwealth of
Virginia located in Waynesboro, Virginia, and in the federal courts in the
Western District of Virginia.

14. Excise Taxes.

(a) If any payment or distribution by the Company or any affiliate to or for the
benefit of the Executive, whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise pursuant to
or by reason of any other agreement, policy, plan, program or arrangement,
including without limitation any stock option, stock appreciation right or
similar right, or the lapse or termination of any restriction on or the vesting
or exercisability of any of the foregoing (a “Payment”), would be subject to the
excise tax imposed by Section 4999 of the Internal Revenue Code of 1986, as
amended (the “Code”), or to any similar tax imposed by state or local law, or
any interest or penalties with respect to such tax (such tax or taxes, together
with any such interest and penalties, being hereafter collectively referred to
as the “Excise Tax”), then the benefits payable or provided under this Agreement
(or other Payments as described above) shall be reduced (but not in excess of
the amount of the benefits payable or provided under this Agreement) if, and
only to the extent that, such reduction will allow the Executive to receive a
greater Net After Tax Amount than such Executive would receive absent such
reduction.

(b) The Accounting Firm (as defined below) will first determine the amount of
any Parachute Payments (as defined below) that are payable to the Executive. The
Accounting Firm also will determine the Net After Tax Amount attributable to the
Executive’s total Parachute Payments.

(c) The Accounting Firm will next determine the largest amount of payments that
may be made to the Executive without subjecting the Executive to the Excise Tax
(the “Capped Payments”). Thereafter, the Accounting Firm will determine the Net
After Tax Amount attributable to the Capped Payments.

 

11



--------------------------------------------------------------------------------

(d) The Executive then will receive the total Parachute Payments or the total
Capped Payments, whichever provides the Executive with the higher Net After Tax
Amount; however, if the reductions imposed under this Section 14 are in excess
of the amount of benefits payable or provided under this Agreement, then the
total Parachute Payments will be adjusted by first reducing, on a pro rata
basis, the amount of any noncash or cash benefits under this Agreement, then
noncash or cash benefits under any other plan, agreement or arrangement, then
any cash payments under this Agreement and finally any cash payments under any
other plan, agreement or arrangement. The Accounting Firm will notify the
Executive and the Company if it determines that the Parachute Payments must be
reduced and will send the Executive and the Company a copy of its detailed
calculations supporting that determination.

(e) As a result of the uncertainty in the application of Code Sections 280G and
4999 at the time that the Accounting Firm makes its determinations under this
Section 14, it is possible that the Executive will have received Parachute
Payments or Capped Payments in excess of the amount that should have been paid
or distributed (“Overpayments”), or that additional Parachute Payments or Capped
Payments should be paid or distributed to the Executive (“Underpayments”). If
the Accounting Firm determines, based on either the assertion of a deficiency by
the Internal Revenue Service against the Company or the Executive, which
assertion the Accounting Firm believes has a high probability of success or
controlling precedent or substantial authority, that an Overpayment has been
made, that Overpayment may, at the Executive’s discretion, be treated for all
purposes as a loan ab initio that the Executive must repay to the Company
immediately together with interest at the applicable Federal rate under Code
Section 7872; provided, however, that no loan will be deemed to have been made
and no amount will be payable by the Executive to the Company unless, and then
only to the extent that, the deemed loan and payment would either reduce the
amount on which the Executive is subject to tax under Code Section 4999 or
generate a refund of tax imposed under Code Section 4999 and the Executive will
receive a greater Net After Tax Amount than such Executive would otherwise
receive. If the Accounting Firm determines, based upon controlling precedent or
substantial authority, that an Underpayment has occurred, the Accounting Firm
will notify the Executive and the Company of that determination and the amount
of that Underpayment will be paid to the Executive promptly by the Company after
such determination.

(f) For purposes of this Section 14, the following terms shall have their
respective meanings:

(i) “Accounting Firm” means the independent accounting firm currently engaged by
the Company, or a mutually agreed upon independent accounting firm if requested
by the Executive; and

(ii) “Net After Tax Amount” means the amount of any Parachute Payments or Capped
Payments, as applicable, net of taxes imposed under Code Sections 1, 3101
(b) and 4999 and any State or local income taxes applicable to the Executive on
the date of payment. The determination of the Net After Tax Amount shall be made
using the highest combined effective rate imposed by the foregoing taxes on
income of the same character as the Parachute Payments or Capped Payments, as
applicable, in effect on the date of payment.

 

12



--------------------------------------------------------------------------------

(iii) “Parachute Payment” means a payment that is described in Code
Section 280G(b)(2), determined in accordance with Code Section 280G and the
regulations promulgated or proposed thereunder.

(g) The fees and expenses of the Accounting Firm for its services in connection
with the determinations and calculations contemplated by the preceding
subsections shall be borne by the Company.

(h) The Company and the Executive shall each provide the Accounting Firm access
to and copies of any books, records and documents in the possession of the
Company or the Executive, as the case may be, reasonably requested by the
Accounting Firm, and otherwise cooperate with the Accounting Firm in connection
with the preparation and issuance of the determinations and calculations
contemplated by the preceding subsections. Any determination by the Accounting
Firm shall be binding upon the Company and the Executive.

15. Severability. Whenever possible each provision and term of this Agreement
shall be interpreted in such a manner as to be effective and valid under
applicable law, but if any provision or term of this Agreement shall be held to
be prohibited by or invalid under such applicable law, then such provision or
term shall be ineffective only to the extent of such prohibition or invalidity,
without invalidating or affecting in any manner whatsoever the remainder of such
provisions or term or the remaining provisions or terms of this Agreement. If
any provision contained in Sections 5 or 8 of this Agreement shall for any
reason be held to be excessively broad or unreasonable as to time, territory, or
interest to be protected, a court is hereby empowered and requested to construe
such provision by narrowing it so as to make it reasonable and enforceable to
the extent provided under applicable law.

16. Counterparts. This Agreement may be executed in separate counterparts, each
of which is deemed to be an original and all of which taken together constitute
one and the same Agreement.

17. Headings. The headings of the Sections of this Agreement are inserted for
convenience only and shall not be deemed to constitute a part hereof and shall
not affect the construction or interpretation of this Agreement.

18. Entire Agreement. This Agreement (together with all documents and
instruments referred to herein) constitutes the entire agreement, and supersedes
all other prior agreements and undertakings, both written and oral, among the
parties with respect to the subject matter hereof, including any prior
employment or management continuity agreement under which the Executive hereby
agrees to waive all rights and which is hereby terminated.

19. Section 409A. It is intended that any payment or benefit which the Executive
is to be paid or provided in connection with this Agreement which is considered
to be non-qualified deferred compensation subject to Section 409A of the Code,
shall be paid and provided in a manner, and at such time, as complies with, or
is exempt from, the applicable requirements of Section 409A of the Code. In
connection with effecting such compliance with, or exemption from, Section 409A
of the Code, the following shall apply:

(a) Neither the Executive nor the Company shall take any action to accelerate or
delay the payment of any monies and/or provision of any benefits in any matter
which would not be in compliance with, or exempt from, Section 409A of the Code.

 

13



--------------------------------------------------------------------------------

(b) If the Executive is a “specified employee” for purposes of
Section 409A(a)(2)(B)(i) of the Code, any payment or provision of benefits in
connection with the Executive’s separation from service (as determined for
purposes of Section 409A of the Code) shall not be made until six (6) months
after the Executive’s separation from service or, if earlier, the Executive’s
death (the “409A Deferral Period”) as and to the extent required under
Section 409A of the Code. In the event such payments are otherwise due to be
made in installments or periodically during the 409A Deferral Period, the
payments which would otherwise have been made in the 409A Deferral Period shall
be accumulated and paid in a lump sum as soon as, and within thirty (30) days
after, the 409A Deferral Period ends, and the balance of the payments shall be
made as otherwise scheduled. In the event such benefits are required to be
deferred, any such benefits may be provided during the 409A Deferral Period at
the Executive’s expense, and the Executive will have the right to reimbursement
from the Company as soon as, and within thirty (30) days after, the 409A
Deferral Period ends, and the balance of the benefits shall be provided as
otherwise scheduled.

(c) For purposes of this Agreement, all rights to payments and benefits
hereunder shall be treated as rights to receive a series of separate payments
and benefits to the fullest extent allowed by Section 409A of the Code.

(d) For purposes of determining time of (but not entitlement to) the payment or
provision of non-qualified deferred compensation under this Agreement subject to
Section 409A of the Code in connection with the termination of the Executive’s
employment, termination of employment will be construed to mean a “separation
from service” within the meaning of Section 409A of the Code where it is
reasonably anticipated that the Executive will not perform any further services
after that date or that the level of bona fide services that the Executive will
perform after that date (whether as an employee or independent contractor) will
permanently decrease to no more than twenty percent (20%) of the average level
of bona fide services the Executive performed over the immediately preceding
thirty-six (36) month period.

(e) A “specified employee” for purposes of Section 409A(a)(2)(B)(i) of the Code
shall be determined on the basis of the applicable twelve (12)-month period
ending on the specified employee identification date designated by the Company
consistently for purposes of this Agreement and similar agreements or, if no
such designation is made, based on the default rules and regulations under
Section 409A(a)(2)(B)(i) of the Code.

(f) Notwithstanding any of the provisions of this Agreement, the Company shall
not be liable to the Executive if any payment or benefit which is to be provided
pursuant to this Agreement and which is non-qualified deferred compensation
subject to Section 409A of the Code otherwise fails to comply with, or be exempt
from, the requirements of Section 409A of the Code.

[SIGNATURES APPEAR ON THE FOLLOWING PAGE]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

 

NTELOS Holdings Corp. By:  

/s/ Michael B. Moneymaker

  Michael B. Moneymaker  

Executive Vice President and Chief

Financial Officer, Treasurer and Secretary

Executive

/s/ James A. Hyde

James A. Hyde

 

15